Citation Nr: 1445321	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  08-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including due to herbicide exposure.

2.  Entitlement to service connection for hypertension, also including due to herbicide exposure.

3.  Entitlement to service connection for a lung condition due to exposure to JP-5 and asbestos.

4.  Entitlement to service connection for a sinus condition, also due to exposure to JP-5 and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from June 1954 to November 1957.  He had additional service in the Navy Reserves on active duty for training (ADT) and inactive duty training (IADT) that lasted into the 1990s.

He appealed to the Board of Veterans' Appeals (Board/BVA) from December 2006 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, however, so during the pendency of this appeal, he indicated he is withdrawing his appeal of his claims for lung and sinus conditions, so these claims are being summarily dismissed.  See 38 C.F.R. § 20.204 (2013).

But in further support of his claims for Type II Diabetes Mellitus and hypertension, he testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A transcript of the proceeding is in the brief face of the claims file, which, incidentally, is entirely electronic (i.e., paperless).



FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam nor was he exposed to Agent Orange or any other herbicides as a result of his service in the Navy Reserves in Gulfport, Mississippi.

2.  He did not have Type II Diabetes Mellitus or hypertension during his service, within one year of his discharge, or even for many ensuing years, and these diseases have not been otherwise related or attributed to his service.

3.  In a recent statement dated in February 2014, which contained his name and claim number and which was received prior to the promulgation of a decision by this Board, he indicated through his authorized representative that he is withdrawing his appeals for service connection for lung and sinus conditions alleged to be due to exposure to JP-5 and asbestos.


CONCLUSIONS OF LAW

1.  His Type II Diabetes Mellitus is not shown to be the result of disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  His hypertension also was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria are met for withdrawal of his appeal for service connection for lung and sinus conditions claimed to be the result of exposure to JP-5 and asbestos.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, prior to initially adjudicating the Veteran's claims for Type II Diabetes and hypertension, so in the preferred sequence, March 2005 and August 2006 letters were sent to him in accordance with these duty-to-notify provisions of the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He was not only notified of the type of evidence needed to substantiate these claims (namely, of his Veteran status, proof he has these claimed disabilities, and indication of a relationship between these alleged disabilities and his service), and of his and VA's respective obligations in obtaining this necessary supporting evidence, but also apprised of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning these claims.

VA also has made the required reasonable efforts to assist him in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration.

He also had a VA compensation examination concerning his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained concerning these claims is adequate as it is predicated on a review of the claims file, contains a description of the history of these disabilities, documents and considers the relevant medical facts and principles, and provides an opinion regarding the etiologies of these disabilities, particularly in terms of whether they are related or attributable to his military service.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, concerning the April 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determinations and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. 
General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or, if a preexisting condition, for aggravation of the condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish his entitlement to direct service connection, there must be (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military, naval, or air service includes not only AD, but also any period of ADT during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of IADT during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ADT and IADT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp", which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IADT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To the extent the Appellant is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ADT, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ADT.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his IADT.  Id. 

Certain conditions like Type II Diabetes Mellitus (i.e., adult-onset diabetes) and hypertension are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ADT and IADT service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ADT and IADT service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Type II Diabetes Mellitus also may be service connected on the basis that it is presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  First, however, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or at some other location that Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Vietnam service requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).

Type II Diabetes Mellitus is one of the presumptive diseases listed in § 3.309(e).

The National Academy of Sciences (NAS) also has determined there is a possible link between herbicide exposure and hypertension.  As required by law, VA has entered into an agreement with NAS to review scientific and medical literature on the potential health effects of exposure to herbicides.  See 38 U.S.C. § 1116(c).  Based upon its review of literature, NAS places various diseases into one of four categories based on the strength of the evidence of association between herbicide exposure and the health outcome.  The four categories are:  (1) Sufficient Evidence of Association; (2) Limited or Suggestive Evidence of Association; (3) Inadequate or Insufficient Evidence to Determine Whether an Association Exists; and (4) Limited or Suggestive Evidence of No Association.  See Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Prior to 2006, NAS placed hypertension into the "inadequate or insufficient evidence" category, but in 2006, as the Secretary acknowledged in a notice published in the Federal Register, elevated the disease into the "limited or suggestive evidence of association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).

In any event, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2013).  But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se, which diabetes and hypertension are.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  But in determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consider also that a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).


Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").  Only if evidence is both competent and credible does it ultimately have probative value.

III.  Whether Service Connection for Type II Diabetes Mellitus and Hypertension is Warranted

The Veteran's VA outpatient treatment records show he has had diagnoses of Type II Diabetes Mellitus and hypertension since at least February 2002.  So there is no disputing he has these alleged diseases and, therefore, satisfies the first and indeed perhaps most fundamental requirement of these claims - that is, have proof he has these claimed disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Consequently, the determinative issue is whether these diseases are attributable to his military service - including especially to any exposure to Agent Orange or other herbicide.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


In light of his allegations that he was exposed to Agent Orange and other herbicides during his time in the Navy Reserves handling cargo in Gulfport, Mississippi, a March 2013 Memorandum of Formal Finding was issued concluding that the information required to verify Vietnam Agent Orange or other herbicide exposure he described was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Specifically, it was noted that Agent Orange was stored and incinerated at Gulfport, Mississippi during the period of 1968 through 1970, so some 18 years prior to this Veteran's assignment there in 1988.  Further, there was no evidence in his personnel records or medical records indicating service in Vietnam, nor any exposure to herbicides elsewhere.  Therefore, the evidence of record fails to substantiate his assertions that his claimed disabilities are a result of exposure to Agent Orange or any other herbicides inasmuch as there is not the required indication of such exposure.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiologies of Type II Diabetes Mellitus and hypertension fall outside the realm of common knowledge of a lay person.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's lay assertions, alone, are insufficient for finding these diseases are the direct result of stateside exposure to Agent Orange or any other herbicides, and presumptive service connection also is unwarranted since he has not shown exposure to this alleged toxin in any event.  38 C.F.R. § 3.309.

A review of his service personnel records (SPRs) shows that he had periods of ADT in March 1991 and again in June 1992.  His STRs are entirely unremarkable, however, for any complaints, symptoms, treatments or diagnoses of Type II Diabetes Mellitus or hypertension (or even elevated blood pressure, much less on a persistent basis suggestive of hypertension).


During a June 2005 VA examination, the Veteran stated that he had been suffering from Type II Diabetes Mellitus that had existed for about 15 years.  The examiner also noted that the Veteran had a history of hypertension, but for just two years, and that medication had been prescribed to treat it.  The examiner explained that the Veteran's diabetes affected his kidneys, in turn resulting in persistent urinary tract infections.  He noted that the Veteran's kidney problem had resulted in complications of swelling of the legs and high blood pressure.  The examiner then determined that the Veteran's high blood pressure was a complication of his diabetes because hypertension is a strong risk factor for cardiovascular disease and occurs two to three times more often in diabetics than non-diabetics.  He explained that diabetes causes micro and macrovascular changes resulting in plaque deposits in the arterial walls forming blockages or stenosis, and, as these blockages form, the pressure gradient increases, the afterload increases and systolic and diastolic dysfunction will develop.  This in turn will lead to the development of hypertension.  This examiner therefore concluded the Veteran's hypertension was more likely than not secondary to his diabetes since it was diagnosed after his diabetes, although there was not, in turn, any attribution of the diabetes to the Veteran's service.  And because he has not shown he was exposed to Agent Orange or other herbicide, there are no grounds for alternatively presuming there is this required correlation ("nexus") between his diabetes, hypertension, and military service.

The earliest medical evidence of record shows that the onset of the Veteran's Type II Diabetes Mellitus and hypertension was in February 2002, so not during his ADT, including the portion that ended in June 1992.  See VA Primary Initial Care Evaluation dated in February 2002.  To reiterate, his STRs are grossly unremarkable for any complaints, symptoms, treatment or diagnoses of Type II Diabetes Mellitus and/or hypertension.  Further, he has not provided any medical evidence indicating his Type II Diabetes and hypertension are directly related to his service or showing his service alternatively aggravated them.  Also keep in mind that presumptive service connection under § 3.309(a) only applies to his period of earlier period of AD, not also his subsequent periods of ADT and IADT, and as already mentioned he did not have Type II Diabetes Mellitus or hypertension, certainly not to the required minimum compensable degree of at least 10-percent disabling, within a year of the conclusion of his AD service in November 1957, so by November 1958.  Additionally, the June 2005 VA examination opinion shows that his hypertension is secondary to his Type II Diabetes Mellitus (see 38 C.F.R. § 3.310(a) and (b)), but which itself has not been shown to be a service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for Type II Diabetes Mellitus and hypertension, and under these circumstances the benefit-of-the-doubt doctrine does not apply, requiring denial of these claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Withdrawal of the Remaining Claims for Service Connection for Lung and Sinus Conditions

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The statement from the Veteran's authorized representative, dated and received in February 2014, lists the Veteran's name and claim number and clearly expresses his intent on withdrawing his appeal of these claims for a lung condition and sinus condition.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to a service connection for a lung condition and sinus condition due to exposure to JP-5 and asbestos is unwarranted, and the appeal of these claims is dismissed.  Id.



ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus, including due to herbicide exposure, is denied.

The claim of entitlement to service connection for hypertension, also including due to herbicide exposure, also is denied.

The claims of entitlement to service connection for lung and sinus conditions purportedly due instead to exposure to JP-5 and asbestos are dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


